                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE
U.S. Bank Trust, N.A., as Trustee for LSF9         CIVIL ACTION NO:
Master Participation Trust
                    Plaintiff                      COMPLAINT


                        vs.                        RE:
                                                   23 Forest Street, Portland, ME 04103
Micah L. Holloway and Hannah Monaco
                  Defendants


Town of Falmouth                                   Mortgage:
Kennebunk Savings Bank                             January 27, 2006
Maine Revenue Services                             Book 23645, Page 319
Maine Department of Health and Human
Services (DHHS)
            Parties-In-Interest


       NOW COMES the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation

Trust, by and through its attorneys, Doonan, Graves & Longoria, LLC, and hereby complains

against the Defendants, Micah L. Holloway and Hannah Monaco, as follows:

                                JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendants are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.

   2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

       object of this litigation is a Note executed under seal currently owned and held by U.S. Bank

       Trust, N.A., as Trustee for LSF9 Master Participation Trust, in which the Defendants, Micah
   L. Holloway and Hannah Monaco, are the obligor and the total amount owed under the

   terms of the Note is Four Hundred Thousand Eight Hundred Forty and 91/100

   ($400,840.91) Dollars, plus attorney fees and costs associated with the instant action; thus,

   the amount in controversy exceeds the jurisdictional threshold of seventy-five thousand

   ($75,000.00) dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial
   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust is a national

   association with a principal place of business located at 13801 Wireless Way, Oklahoma City,

   OK 73134.

5. The Defendant, Micah L. Holloway, is a resident of Scarborough, County of Cumberland

   and State of Maine.

6. The Defendant, Hannah Monaco, is a resident of Gorham, County of Cumberland and

   State of Maine.

7. The Party-in-Interest, Town of Falmouth, is located at 271 Falmouth Road, Falmouth, ME

   04105.

8. The Party-in-Interest, Kennebunk Savings Bank, is located at 104 Main Street, Kennebunk,

   ME 04043.

9. The Party-in-Interest, Maine Revenue Services, is located at P.O. Box 9107, Augusta, ME

   04332.

10. The Party-in-Interest, Maine Department of Health and Human Services (DHHS), is
   located at 11 State House Station, Augusta, ME 04333.
                                          FACTS

11. On February 27, 2004, by virtue of a Warranty Deed from Branden W. Courtois, which is

   recorded in the Cumberland County Registry of Deeds in Book 20927, Page 54, the

   property situated at 23 Forest Street, County of Cumberland, and State of Maine, was

   conveyed to the Defendants, Micah L. Holloway and Hannah Monaco, being more

   particularly described by the attached legal description. See Exhibit A (a true and correct

   copy of the legal description is attached hereto and incorporated herein).

12. On January 27, 2006, the Defendant, Micah L. Holloway, executed and delivered to Option

   One Mortgage Corporation a certain Note in the amount of $242,250.00. Debtor’s, Hannah

   Monaco, personal liability is limited and/or extinguished by any bankruptcies filed and/or

   which resulted in bankruptcy discharge(s). See Exhibit B (a true and correct copy of the

   Lost Note Affidavit is attached hereto and incorporated herein).

13. To secure said Note, on January 27, 2006, the Defendants executed a Mortgage Deed in

   favor of Option One Mortgage Corporation, securing the property located at 23 Forest

   Street, Portland, ME 04103 which Mortgage Deed is recorded in the Cumberland County

   Registry of Deeds in Book 23645, Page 319. See Exhibit C (a true and correct copy of the

   Mortgage is attached hereto and incorporated herein).

14. The Mortgage was then assigned to H & R Block Bank, N.A. by virtue of an Assignment of

   Mortgage dated March 25, 2010 and recorded in the Cumberland County Registry of Deeds

   in Book 27695, Page 309. See Exhibit D (a true and correct copy of the Assignment of

   Mortgage is attached hereto and incorporated herein).

15. The Mortgage was assigned to H & R Block Bank FSB by virtue of a Corrective Assignment

   dated June 30, 2010 and recorded in the Cumberland County Registry of Deeds in Book

   27942, Page 82. See Exhibit E (a true and correct copy of the Corrective Assignment is

   attached hereto and incorporated herein).
16. The Mortgage was then assigned to H & R Block Bank, a Federal Savings Bank by virtue of

   an Assignment of Mortgage dated August 26, 2013 and recorded in the Cumberland County

   Registry of Deeds in Book 31011, Page 147 (here also with recorded Power of Attorney

   from H&R Block Bank, FSB to Nationstar Mortgage LLC). See Exhibit F (a true and

   correct copy of the Assignment of Mortgage is attached hereto and incorporated herein).

17. The Mortgage was then assigned to DLJ Mortgage Capital, Inc. by virtue of an Assignment

   of Mortgage dated January 6, 2015 and recorded in the Cumberland County Registry of

   Deeds in Book 32435, Page 187 (here also with recorded Power of Attorney from H&R

   Block Bank, FSB to Nationstar Mortgage LLC). See Exhibit G (a true and correct copy of

   the Assignment of Mortgage is attached hereto and incorporated herein).

18. The Mortgage was then assigned to U.S. Bank Trust, N.A., as Trustee for LSF9 Master

   Participation Trust by virtue of an Assignment of Mortgage dated August 18, 2016 and

   recorded in the Cumberland County Registry of Deeds in Book 33967, Page 242 (here also

   with recorded Power of Attorney from DLJ Mortgage Capital, Inc. to Caliber Home Loans,

   Inc.). See Exhibit H (a true and correct copy of the Assignment of Mortgage is attached

   hereto and incorporated herein).

19. On August 26, 2016, the Defendants, Micah L. Holloway and Hannah Monaco, were sent a

   Notice of Mortgagor's Right to Cure, as evidenced by the Certificate of Mailing (herein after

   referred to as the “Demand Letter”). See Exhibit I (a true and correct copy of the Demand

   Letter is attached hereto and incorporated herein).

20. The Demand Letter informed the Defendants, Micah L. Holloway and Hannah Monaco, of

   the payment due date, the total amount necessary to cure the default, and the deadline by

   which the default must be cured, which was thirty-five (35) days from receipt of the

   Demand Letter. See Exhibit I.

21. The Defendants, Micah L. Holloway and Hannah Monaco, failed to cure the default prior to

   the expiration of the Demand Letter.
22. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, cannot

   locate the original Note; however, the Plaintiff is the owner of the Note referenced herein

   pursuant to delivery by the previous holder and is the entity entitled to enforce the terms

   and conditions of the aforesaid Note in conformity with 11 M.R.S. § 3-1201, et seq., 10

   M.R.S. § 9416, and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

23. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

   lawful holder and owner of the Note and Mortgage.

24. Town of Falmouth is a Party-in-Interest pursuant to a Writ of Execution in the amount of

   $12,062.41 dated October 24, 2011, and recorded in the Cumberland County Registry of

   Deeds in Book 29179, Page 194 and is in second position behind Plaintiff's Mortgage.

25. Town of Falmouth is a Party-in-Interest pursuant to a Writ of Execution in the amount of

   $12,062.41 dated October 24, 2011, and recorded in the Cumberland County Registry of

   Deeds in Book 29281, Page 107 and is in second position behind Plaintiff's Mortgage.

26. Kennebunk Savings Bank is a Party-in-Interest pursuant to a Writ of Execution in the

   amount of $51,217.57 dated January 31, 2014, and recorded in the Cumberland County

   Registry of Deeds in Book 31327, Page 117 and is in third position behind Plaintiff's

   Mortgage.

27. Maine Revenue Services is a Party-in-Interest pursuant to a Notice of State Lien in the

   amount of $7,550.18 dated March 4, 2012, and recorded in the Cumberland County Registry

   of Deeds in Book 29400, Page 145 and is in fourth position behind Plaintiff's Mortgage.

28. Maine Department of Health and Human Services (DHHS) is a Party-in-Interest pursuant

   to a Notice of Support Lien in the amount of $20,317.25 dated November 13, 2014, and

   recorded in the Cumberland County Registry of Deeds in Book 31931, Page 327 and is in

   fifth position behind Plaintiff's Mortgage.
29. The aforesaid junior liens also constitute a breach of the subject mortgage, including the

    debtor’s promise that, “There are no outstanding claims or changes against the property”

    and other applicable provisions of the subject mortgage.

30. The total debt owed under the Note and Mortgage as of February 8, 2019 is Four Hundred

    Thousand Eight Hundred Forty and 91/100 ($400,840.91) Dollars, which includes:

                    Description                                 Amount
    Principal Balance                                                       $226,510.97
    Interest                                                                $129,308.90
    Escrow/Impound Required                                                   $43,355.31
    Late Fees                                                                  $1,579.52
    Total Advances                                                             $1,468.80
    Funds to Be Credited                                                      $-1,382.59
    Grand Total                                                             $400,840.91

31. Upon information and belief, the Defendants, Micah L. Holloway and Hannah Monaco, are
    presently in possession of the subject property originally secured by the Mortgage.

                             COUNT I – FORECLOSURE

32. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

    and re-alleges paragraphs 1 through 31 as if fully set forth herein.

33. This is an action for foreclosure respecting a real estate related Mortgage and title located at

    23 Forest Street, Portland, County of Cumberland, and State of Maine. See Exhibit A.

34. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, cannot

    locate the original Note; however, the Plaintiff is the holder of the Note referenced in

    Paragraph 12 pursuant to delivery by the previous holder and is the entity entitled to enforce

    the terms and conditions of the aforesaid Note in conformity with Title 11, section 3-1201,

    et seq. of the Maine Revised Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

    As such, Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, has

    the right to foreclosure upon the subject property.
35. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

   current owner and investor of the aforesaid Mortgage and Note.

36. The Defendants, Micah L. Holloway and Hannah Monaco, are presently in default on said

   Mortgage and Note, having failed to make the monthly payment due November 1, 2009, and

   all subsequent payments, and, therefore, have breached the condition of the aforesaid

   Mortgage and Note.

37. The total debt owed under the Note and Mortgage as of February 8, 2019 is Four Hundred

   Thousand Eight Hundred Forty and 91/100 ($400,840.91) Dollars, which includes:

                   Description                                 Amount
    Principal Balance                                                      $226,510.97
    Interest                                                               $129,308.90
    Escrow/Impound Required                                                 $43,355.31
    Late Fees                                                                $1,579.52
    Total Advances                                                           $1,468.80
    Funds to be Credited                                                    $-1,382.59
    Grand Total                                                            $400,840.91

38. The record established through the Cumberland County Registry of Deeds indicates that

   there are no public utility easements recorded subsequent to the Mortgage and prior to the

   commencement of these proceedings affecting the mortgaged premises at issue herein.

39. By virtue of the Defendants' breach of condition, the Plaintiff hereby demands a

   foreclosure on said real estate, as affected by the Defendant’s, Hannah Monaco, discharge in

   bankruptcy and, accordingly, this action does not seek any personal liability on the part of

   the Defendant, Hannah Monaco, but only seeks an in rem judgment against the subject

   property and Defendant, Micah L. Holloway.

40. Notice in conformity with 14 M.R.S.A. §6111 was sent to the Defendants, Micah L.

   Holloway and Hannah Monaco, on August 26, 2016, evidenced by the Certificate of

   Mailing.. See Exhibit I.
41. The Defendants, Micah L. Holloway and Hannah Monaco, are not in the Military as
   evidenced by the attached Exhibit J.

                         COUNT II – BREACH OF NOTE

42. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

   and re-alleges paragraphs 1 through 41 as if fully set forth herein.

43. On January 27, 2006, the Defendant, Micah L. Holloway, executed and delivered to Option

   One Mortgage Corporation a certain Note in the amount of $242,250.00. See Exhibit B.

44. The Defendants, Micah L. Holloway and Hannah Monaco, as affected by the Defendant’s,

   Hannah Monaco, discharge in bankruptcy and, accordingly, this action does not seek any

   personal liability on the part of the Defendant, Hannah Monaco, but only seeks an in rem

   judgment against the subject property and Defendant, Micah L. Holloway, are in default for

   failure to properly tender the November 1, 2009 payment and all subsequent payments. See

   Exhibit I.

45. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

   proper holder of the Note and is entitled to enforce the terms and conditions of the Note

   due to its breach by the Defendants, Micah L. Holloway and Hannah Monaco.

46. The Defendants, Micah L. Holloway and Hannah Monaco, having failed to comply with the

   terms of the Note and Mortgage, are in breach of both the Note and the Mortgage.

47. The Defendants Micah L. Holloway and Hannah Monaco's breach is knowing, willful, and

   continuing.

48. The Defendants Micah L. Holloway and Hannah Monaco's breach has caused Plaintiff U.S.

   Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust to suffer actual damages,

   including, but not limited to money lent, interest, expectancy damages, as well as attorney's

   fees and costs.
49. The total debt owed under the Note and Mortgage as of February 8, 2019, if no payments

   are made, is Four Hundred Thousand Eight Hundred Forty and 91/100 ($400,840.91)

   Dollars, which includes:

                   Description                                 Amount
    Principal Balance                                                      $226,510.97
    Interest                                                               $129,308.90
    Escrow/Impound Required                                                 $43,355.31
    Late Fees                                                                $1,579.52
    Total Advances                                                           $1,468.80
    Funds to be Credited                                                    $-1,382.59
    Grand Total                                                            $400,840.91

50. Injustice can only be avoided by awarding damages for the total amount owed under the
   Note including interest, plus costs and expenses, including attorney fees.

COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

51. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

   and re-alleges paragraphs 1 through 50 as if fully set forth herein.

52. By executing, under seal, and delivering the Note, the Defendant, Micah L. Holloway,

   entered into a written contract with Option One Mortgage Corporation who agreed to loan

   the amount of $242,250.00 to the Defendant. See Exhibit B.

53. As part of this contract and transaction, the Defendants, Micah L. Holloway and Hannah

   Monaco, executed the Mortgage to secure the Note and the subject property. See Exhibit C.

54. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

   proper holder of the Note and successor-in-interest to Option One Mortgage Corporation,

   and has performed its obligations under the Note and Mortgage.

55. The Defendants, Micah L. Holloway and Hannah Monaco, as affected by the Defendant’s,

   Hannah Monaco, discharge in bankruptcy and, accordingly, this action does not seek any

   personal liability on the part of the Defendant, Hannah Monaco, but only seeks an in rem
   judgment against the subject property and Defendant, Micah L. Holloway, breached the

   terms of the Note and Mortgage by failing to properly tender the November 1, 2009

   payment and all subsequent payments. See Exhibit I.

56. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

   proper owner of the Note, and is entitled to enforce the terms and conditions of the Note

   due to its breach by the Defendants, Micah L. Holloway and Hannah Monaco.

57. The Defendants, Micah L. Holloway and Hannah Monaco, as affected by the Defendant’s,

   Hannah Monaco, discharge in bankruptcy and, accordingly, this action does not seek any

   personal liability on the part of the Defendant, Hannah Monaco, but only seeks an in rem

   judgment against the subject property and Defendant, Micah L. Holloway, having failed to

   comply with the terms of the Note and Mortgage, are in breach of contract.

58. The Defendants, Micah L. Holloway and Hannah Monaco, are indebted to U.S. Bank Trust,

   N.A., as Trustee for LSF9 Master Participation Trust in the sum of Four Hundred Thousand

   Eight Hundred Forty and 91/100 ($400,840.91) Dollars, for money lent by the Plaintiff, U.S.

   Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, to the Defendants.

59. Defendants Micah L. Holloway and Hannah Monaco's, as affected by the Defendant’s,

   Hannah Monaco, discharge in bankruptcy and, accordingly, this action does not seek any

   personal liability on the part of the Defendant, Hannah Monaco, but only seeks an in rem

   judgment against the subject property and Defendant, Micah L. Holloway, breach is

   knowing, willful, and continuing.

60. Defendants Micah L. Holloway and Hannah Monaco's breach has caused Plaintiff, U.S. Bank

   Trust, N.A., as Trustee for LSF9 Master Participation Trust, to suffer actual damages,

   including, but not limited to money lent, interest, expectancy damages, as well as attorney's

   fees and costs.
61. The total debt owed under the Note and Mortgage as of February 8, 2019, if no payments

   are made, is Four Hundred Thousand Eight Hundred Forty and 91/100 ($400,840.91)

   Dollars, which includes:

                   Description                                 Amount
    Principal Balance                                                     $226,510.97
    Interest                                                              $129,308.90
    Escrow/Impound Required                                                $43,355.31
    Late Fees                                                                $1,579.52
    Total Advances                                                           $1,468.80
    Funds to be Credited                                                    $-1,382.59
    Grand Total                                                           $400,840.91

62. Injustice can only be avoided by awarding damages for the total amount owed under the
   Note and Mortgage, and for money had and received, including interest, plus costs and

   expenses, including attorney fees.

                        COUNT IV – QUANTUM MERUIT

63. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

   and re-alleges paragraphs 1 through 62 as if fully set forth herein.

64. Option One Mortgage Corporation, predecessor-in-interest to U.S. Bank Trust, N.A., as

   Trustee for LSF9 Master Participation Trust, loaned Defendants, Micah L. Holloway and

   Hannah Monaco, $242,250.00. See Exhibit B.

65. The Defendants, Micah L. Holloway and Hannah Monaco, as affected by the Defendant’s,

   Hannah Monaco, discharge in bankruptcy and, accordingly, this action does not seek any

   personal liability on the part of the Defendant, Hannah Monaco, but only seeks an in rem

   judgment against the subject property and Defendant, Micah L. Holloway, are in default for

   failure to properly tender the November 1, 2009 payment and all subsequent payments. See

   Exhibit I.
66. As a result of the Defendants' failure to perform under the terms of their obligation, the

   Defendants, Micah L. Holloway and Hannah Monaco, should be required to compensate the

   Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust.

67. As such, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,
   is entitled to relief under the doctrine of quantum meruit.

                       COUNT V –UNJUST ENRICHMENT

68. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

   and re-alleges paragraphs 1 through 67 as if fully set forth herein.

69. Option One Mortgage Corporation, predecessor-in-interest to U.S. Bank Trust, N.A., as

   Trustee for LSF9 Master Participation Trust, loaned the Defendant, Micah L. Holloway,

   $242,250.00. See Exhibit B.

70. The Defendants, Micah L. Holloway and Hannah Monaco, as affected by the Defendant’s,

   Hannah Monaco, discharge in bankruptcy and, accordingly, this action does not seek any

   personal liability on the part of the Defendant, Hannah Monaco, but only seeks an in rem

   judgment against the subject property and Defendant, Micah L. Holloway, have failed to

   repay the loan obligation pursuant to the terms of the Note and Mortgage.

71. As a result, the Defendants, Micah L. Holloway and Hannah Monaco, as affected by the

   Defendant’s, Hannah Monaco, discharge in bankruptcy and, accordingly, this action does not

   seek any personal liability on the part of the Defendant, Hannah Monaco, but only seeks an

   in rem judgment against the subject property and Defendant, Micah L. Holloway, have been

   unjustly enriched to the detriment of the Plaintiff, U.S. Bank Trust, N.A., as Trustee for

   LSF9 Master Participation Trust as successor-in-interest to Option One Mortgage

   Corporation by having received the aforesaid benefits and money and not repaying said

   benefits and money.
   72. As such, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,
       is entitled to relief.

                                   PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,

prays this Honorable Court:

   a) Issue a judgment of foreclosure in conformity with Title 14 § 6322, as affected by the

       Defendant’s, Hannah Monaco, discharge in bankruptcy and, accordingly, this action does not

       seek any personal liability on the part of the Defendant, Hannah Monaco, but only seeks an

       in rem judgment against the subject property and Defendant, Micah L. Holloway;

   b) Grant possession to the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master

       Participation Trust, upon the expiration of the period of redemption;

   c) Find that the Defendants, Micah L. Holloway and Hannah Monaco, are in breach of the

       Note by failing to make payment due as of November 1, 2009, and all subsequent payments;

   d) Find that the Defendants, Micah L. Holloway and Hannah Monaco, as affected by the

       Defendant’s, Hannah Monaco, discharge in bankruptcy and, accordingly, this action does not

       seek any personal liability on the part of the Defendant, Hannah Monaco, but only seeks an

       in rem judgment against the subject property and Defendant, Micah L. Holloway, are in

       breach of the Mortgage by failing to make payment due as of November 1, 2009, and all

       subsequent payments;

   e) Find that the Defendants, Micah L. Holloway and Hannah Monaco, entered into a contract

       for a sum certain in exchange for a security interest in the subject property;

   f) Find that the Defendants, Micah L. Holloway and Hannah Monaco, as affected by the

       Defendant’s, Hannah Monaco, discharge in bankruptcy and, accordingly, this action does not

       seek any personal liability on the part of the Defendant, Hannah Monaco, but only seeks an

       in rem judgment against the subject property and Defendant, Micah L. Holloway, are in
   breach of contract by failing to comply with the terms and conditions of the Note and

   Mortgage by failing to make the payment due November 1, 2009 and all subsequent

   payments;

g) Find that the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,

   as affected by the Defendant’s, Hannah Monaco, discharge in bankruptcy and, accordingly,

   this action does not seek any personal liability on the part of the Defendant, Hannah

   Monaco, but only seeks an in rem judgment against the subject property and Defendant,

   Micah L. Holloway, is entitled to enforce the terms and conditions of the Note and

   Mortgage;

h) Find that by virtue of the money retained by the Defendants, Micah L. Holloway and

   Hannah Monaco, as affected by the Defendant’s, Hannah Monaco, discharge in bankruptcy

   and, accordingly, this action does not seek any personal liability on the part of the

   Defendant, Hannah Monaco, but only seeks an in rem judgment against the subject property

   and Defendant, Micah L. Holloway, have been unjustly enriched at the Plaintiff ’s expense;

i) Find that such unjust enrichment, as affected by the Defendant’s, Hannah Monaco, discharge

   in bankruptcy and, accordingly, this action does not seek any personal liability on the part of

   the Defendant, Hannah Monaco, but only seeks an in rem judgment against the subject

   property and Defendant, Micah L. Holloway, entitles the Plaintiff, U.S. Bank Trust, N.A., as

   Trustee for LSF9 Master Participation Trust, to restitution;

j) Find that the Defendants, Micah L. Holloway and Hannah Monaco, as affected by the

   Defendant’s, Hannah Monaco, discharge in bankruptcy and, accordingly, this action does not

   seek any personal liability on the part of the Defendant, Hannah Monaco, but only seeks an

   in rem judgment against the subject property and Defendant, Micah L. Holloway, are liable

   to the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, for

   money had and received;
k) Find that the Defendants, Micah L. Holloway and Hannah Monaco, as affected by the

   Defendant’s, Hannah Monaco, discharge in bankruptcy and, accordingly, this action does not

   seek any personal liability on the part of the Defendant, Hannah Monaco, but only seeks an

   in rem judgment against the subject property and Defendant, Micah L. Holloway, are liable

   to the Plaintiff for quantum meruit;

l) Find that the Defendants, Micah L. Holloway and Hannah Monaco, as affected by the

   Defendant’s, Hannah Monaco, discharge in bankruptcy and, accordingly, this action does not

   seek any personal liability on the part of the Defendant, Hannah Monaco, but only seeks an

   in rem judgment against the subject property and Defendant, Micah L. Holloway, have

   appreciated and retained the benefit of the Mortgage and the subject property;

m) Find that it would be inequitable for the Defendants, Micah L. Holloway and Hannah

   Monaco, as affected by the Defendant’s, Hannah Monaco, discharge in bankruptcy and,

   accordingly, this action does not seek any personal liability on the part of the Defendant,

   Hannah Monaco, but only seeks an in rem judgment against the subject property and

   Defendant, Micah L. Holloway, to continue to appreciate and retain the benefit of the

   Mortgage, Note and subject property without recompensing the appropriate value;

n) Find that the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,

   as affected by the Defendant’s, Hannah Monaco, discharge in bankruptcy and, accordingly,

   this action does not seek any personal liability on the part of the Defendant, Hannah

   Monaco, but only seeks an in rem judgment against the subject property and Defendant,

   Micah L. Holloway, is entitled to restitution for this benefit from the Defendants, Micah L.

   Holloway and Hannah Monaco;

o) Determine the amount due on said Mortgage and Note, as affected by the Defendant’s,

   Hannah Monaco, discharge in bankruptcy and, accordingly, this action does not seek any

   personal liability on the part of the Defendant, Hannah Monaco, but only seeks an in rem
      judgment against the subject property and Defendant, Micah L. Holloway, including

      principal, interest, reasonable attorney’s fees and court costs;

   p) Additionally, issue a money judgment against the Defendants, Micah L. Holloway and

      Hannah Monaco, as affected by the Defendant’s, Hannah Monaco, discharge in bankruptcy

      and, accordingly, this action does not seek any personal liability on the part of the

      Defendant, Hannah Monaco, but only seeks an in rem judgment against the subject property

      and Defendant, Micah L. Holloway, and in favor of the Plaintiff, U.S. Bank Trust, N.A., as

      Trustee for LSF9 Master Participation Trust, in the amount of Four Hundred Thousand

      Eight Hundred Forty and 91/100 ($400,840.91) Dollars, the total debt owed under the Note

      plus interest and costs including attorney’s fees and costs;

   q) For such other and further relief as this Honorable Court deems just and equitable.




                                                       Respectfully Submitted,
                                                       U.S. Bank Trust, N.A., as Trustee for LSF9
                                                       Master Participation Trust,
                                                       By its attorneys,

Dated: March 19, 2019
                                                       /s/ John A. Doonan, Esq.
                                                       John A. Doonan, Esq., Bar No. 3250
                                                       Reneau J. Longoria, Esq., Bar No. 5746
                                                       Attorneys for Plaintiff
                                                       Doonan, Graves & Longoria, LLC
                                                       100 Cummings Center, Suite 225D
                                                       Beverly, MA 01915
                                                       (978) 921-2670
